DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6-8, 10, 11-13, 15, 16-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US Publication 2018/0049166 A1).
In regards to claims 1, 6, 11 and 16 Sun et al. (US Publication 2018/0049166 A1) teaches, a method performed by a terminal for receiving in a wireless communication system, the method comprising: identifying a resource block group (RBG) size based on a number of resource blocks (RBs) in a bandwidth part configured for a terminal (see paragraph 24 and figure 8 RBG size component 865; identifying a resource block group (RBG) size, wherein the data may be communicated based at least in part on the RBG size), identifying a plurality of  (RBGs) in the bandwidth part based on the RBG size (see paragraph 70; An sPDCCH may allocate resources for sPDSCH transmission. A resource block group (RBG) may be used as an assignment unit for sPDSCH; see paragraph 71, FIG. 3 illustrates an example of a slow signaling pattern 300 that 
In regards to claims 2, 7, 12 and 17 Sun teaches, wherein a configuration set of the RBG size, among at least two configuration sets, is configured for the terminal, and wherein the RBG size is identified from the configuration set based on the number of RBs in the bandwidth part (see paragraph 72; the slow signaling 305 may indicate which resource blocks (RBs) may contain the sPDCCH. A configuration for sTTI control channel elements (sCCEs) may be determined based on the slow signaling 305; see figure 8, RBG size component 855 that determines the RBG size).
In regards to claims 3, 8, 13 and 18 Sun teaches, wherein the RBG size corresponds to at least one of 2, 4, 8 or 16 resource blocks (see figures 3, 4a and 4b).
In regards to claims 5, 10, 15 and 20 Sun teaches, receiving, from the base station, configuration information including a symbol level bitmap in time domain, the symbol level bitmap indicating whether a corresponding symbol is available for downlink data transmission (see paragraph 65; A CsPDCCH transmission may be used to .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as stated above further in view of Lee et al. (US Publication 2017/0374569 A1).
In regards to claims 4, 9, 14 and 19 Sun teaches all the limitations of the parent claims as stated above. 
Sun also teaches the downlink control information as stated above.
However Sun fails to teach, wherein the downlink control information further includes information on time domain resource allocation indicating one of a plurality of candidate configurations, each candidate configuration including information on a 
Lee however teaches, wherein the downlink control information further includes information on time domain resource allocation indicating one of a plurality of candidate configurations, each candidate configuration including information on a starting symbol of consecutive symbols allocated to the terminal and a number of the consecutive symbols counting from the starting symbol (see paragraph 258; When a UE is configured to receive a PDSCH data transmitted according to a transmission mode 1-9 by a higher layer signal and a higher layer signal epdcch-StartSymbol-r11 has been set, a starting OFDM symbol of the EPDCCH is given by an index l.sub.EPDCCHStart. If not, the starting OFDM symbol of the EPDCCH given by I.sub.EPDCCHStart is determined by a CFI value)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use starting symbol indication as taught by Lee into the teachings of Sun.  The motivation to do so would be to reduce control information processing at the UE by indicating an exact start symbol to the UE.
Relevant Prior Art
Prior art Byun US PG PUB 2018/0310282 A1)  teaches, setting and mapping downlink resource block groups by a base station and then transmitting the control channel with the mapping to the UE (see figure 15). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use starting symbol indication as taught by Lee into the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY P PATEL/Primary Examiner, Art Unit 2466